Citation Nr: 0933888	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision that, in 
pertinent part, denied service connection for coronary artery 
disease.  The Veteran timely appealed.

The Veteran canceled a hearing before RO personnel that was 
scheduled for August 2007.

In July 2009, the Veteran and his wife testified during a 
video conference hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Private treatment records reflect that the Veteran suffered 
an acute myocardial infarction in June 1997, and was 
hospitalized.  He underwent angioplasty and a coronary stent 
placement.  In March 1998, the Veteran had a bypass surgery 
done, with stent removal.  Given symptoms of unstable angina 
and an abnormal stress test in March 1999, the Veteran 
underwent a left heart catheterization and coronary 
angiography.  The ejection fraction then was 68 percent.
 
Records also reflect that, since the bypass surgery in March 
1998, the Veteran has been diagnosed with diabetes mellitus; 
and he is service-connected for this disability.

In July 2006, a VA examiner noted that the Veteran had 
several risk factors for ischemic heart disease-namely, 
diabetes mellitus, hypertension, obesity, heavy smoking, 
hypercholesterolemia, and advancing age.  The examiner opined 
that the contribution of each is not apparent.

The Veteran underwent another VA examination in October 2006.  
The examiner noted the Veteran's report of diabetic-related 
cardiac symptoms-including angina, shortness of breath, 
fatigue, and peripheral edema.  The examiner also noted the 
Veteran's report of a significant history of symptoms 
relating to diabetes mellitus as including a myocardial 
infarction in 1997 and current angina.  The examiner 
diagnosed coronary artery disease, but opined that the 
Veteran's cardiovascular disease was not a complication of 
diabetes mellitus.  The examiner reasoned that the Veteran's 
coronary artery disease preceded the diagnosis of diabetes 
mellitus.  The examiner also opined that the Veteran's 
coronary artery disease neither was worsened nor increased by 
the Veteran's diabetes mellitus.  No rationale for this 
opinion was stated.  The Veteran was afforded another VA 
examination in April 2007.  

In April 2007, the Veteran's treating physician, an 
endocrinologist, noted that, on average, when a diabetes 
mellitus diagnosis is made, an individual has had diabetes 
for as many as ten years.  The endocrinologist opined that 
the Veteran's diabetes mellitus certainly contributed to his 
coronary artery disease.

In July 2009, the Veteran testified that his coronary artery 
disease had worsened and that he underwent additional stent 
placements and procedures.  The ejection fraction then was 29 
percent.  The Veteran's wife also described signs of diabetes 
mellitus that the Veteran had prior to his heart attack.

The Board notes that the Veteran has also contended that his 
coronary artery disease is due to his service-connected PTSD.  
In addition to diabetes mellitus, service connection has been 
established for PTSD; and for peripheral vascular disease, 
peripheral neuropathy, tinnitus, erectile dysfunction, 
cataracts, and hearing loss.
  
Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

The previously obtained VA opinion from October 2006 is not 
adequate as it does not address any possible role of PTSD and 
peripheral vascular disease, and it does not provide a 
detailed explanation of the basis for the conclusions.  Also, 
an April 2007 VA examination report initially indicates that 
the Veteran has cardiac symptoms related to diabetes 
consisting of angina, shortness of breath, fatigue and 
peripheral edema, but later in the same report it is stated 
that the Veteran's coronary artery disease was not a 
complication of diabetes.  No explanation was given for the 
seemingly contradictory conclusions.  In light of these 
factors, the Board concludes that another examination is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of coronary artery disease; 
and to determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
coronary artery disease disability 
is the result of disease or injury 
incurred or aggravated during 
service; or

(b)  whether it is at least as 
likely as not that the Veteran's 
service-connected diabetes mellitus, 
PTSD, peripheral vascular disease or 
other service-connected disability, 
caused or increased the Veteran's 
coronary artery disease.  If 
diabetes mellitus, PTSD, or other 
service-connected disability 
increased pathology, the measurable 
degree of disability due to the 
service-connected disability should 
be specified.  The examiner should 
reconcile any opinion with the July 
2006 and April 2007 VA examination 
reports, and the April 2007 VA 
endocrinologist report referenced 
herein.  

The examiner should provide a rationale 
for opinions offered.  

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
Veteran, and the examination report 
should note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



